DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 13 January 2021 has been entered.  Claims 1, 3-6, 8-12, and 15-16 remain pending in the application, with claims 2, 7, and 13-14 having been cancelled.  Applicant’s Amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action dated 28 October 2020.  Additionally, Applicant’s Amendments to the Claims have rendered moot the claim interpretation under 35 U.S.C. 112(f) previously set forth in the Non-Final Office Action dated 28 October 2020.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive because the ground of rejection, as set forth in the Office Action below, does not rely on the contended prior art reference(s) of Moghe et al. (US 2019/0202304 A1) and/or Paul (US 2011/0298422 A1) in order to teach the newly amended limitation directed to “set[ting] the exit condition to shorten the prescribed amount of time when the waiting vehicle is determined to be present, compared to when the waiting vehicle is determined not to be present, based on the information acquired”.  Rather, as discussed in more detail in the Office Action below, the prior art reference of Solomon et al. (US 2015/0202975 A1) has been relied upon to teach the aforementioned contended limitation.

Claim Objections
Claim 1 is objected to because of the following informalities: 
on line 13, it appears Applicant intended “the charging completion condition” to read --the predetermined charging completion condition-- in order to maintain consistency with claim terminology previously established in the claim;
on line 22, it appears Applicant intended “the charging completion condition” to read --the predetermined charging completion condition-- in order to maintain consistency with claim terminology previously established in the claim.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: 
on line 6, it appears Applicant intended “vehicle, wherein” to read --vehicle;--;
on line 17, it appears Applicant intended “does not resume” to read --not resume--.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
on line 6, it appears Applicant intended “vehicle, wherein” to read --vehicle;--;
on line 15, it appears Applicant intended “resumes” to read --resume--;
on line 17, it appears Applicant intended “does not resume” to read --not resume--.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: 
on line 6, it appears Applicant intended “an own vehicle” to read --the own vehicle--;
on lines 9-10, it appears Applicant intended “the charging completion condition” to read --the predetermined charging completion condition-- in order to maintain consistency with claim terminology previously established in the claim; 
on line 17, it appears Applicant intended “the charging completion condition” to read --the predetermined charging completion condition-- in order to maintain consistency with claim terminology previously established in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites, in part, the limitation “set the exit condition to shorten the prescribed amount of time when more waiting vehicles are present, compared to when fewer waiting vehicles are present, based on the acquired information related to the waiting vehicle” (emphasis added).  It is unclear how a determination or decision regarding a presence of a plurality of waiting vehicles (“more waiting vehicles” being present versus “fewer waiting vehicles” being present) would have been made based on information acquired related to a single waiting vehicle.  As such, it is unclear how information related to a single waiting vehicle would have allowed for a determination or decision that a plurality of waiting vehicles were present.  Claims 4-6 are rejected as being indefinite by virtue of their dependency on claim 3.  Appropriate correction is respectfully requested.  For purpose of examination in this Office Action, it is understood that in order to set the exit condition to shorten the prescribed amount of time when more waiting vehicles are present, compared to when fewer waiting vehicles are present, information related to more than one waiting vehicle would have been required.
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites, in part, the limitation "the abnormality in the own vehicle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited abnormality in the own vehicle is the same as or different than the abnormality in the power supply apparatus previously established in the claim.  That is, it is unclear if the claim is directed to both the power supply apparatus and the own vehicle experiencing the same abnormality, or if the claim is directed acquiring information related to a first abnormality in the power supply apparatus (e.g., a power supply apparatus abnormality) and acquiring information related to a second abnormality in the own vehicle (e.g., an own  vehicle abnormality).  Claim 6 is rejected as being indefinite by virtue of its dependency on claim 5.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 5, information is acquired related to an abnormality in the power supply apparatus (a power supply apparatus abnormality) and information is acquired related to an abnormality in the own vehicle (an own vehicle abnormality); wherein these abnormalities are not limited to being the same abnormality.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites, in part, the limitation "the abnormality in the own vehicle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited abnormality in the own vehicle is the same as or different than the abnormality in the power supply apparatus previously established in the claim.  That is, it is unclear if the claim is directed to both the power supply apparatus and the own vehicle experiencing the same abnormality, or if the claim is directed acquiring information related to a first abnormality in the power supply apparatus (e.g., a power supply apparatus abnormality) and acquiring information related to a second abnormality in the own vehicle (e.g., an own  vehicle abnormality).  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that in claim 1, information is acquired related to an abnormality in the power supply apparatus (a power supply apparatus abnormality) and information is acquired related to an abnormality in the own vehicle (an own vehicle abnormality); wherein these abnormalities are not limited to being the same abnormality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (U.S. Patent Application Publication 2019/0202304 A1) in view of Solomon et al. (U.S. Patent Application Publication 2015/0202975 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 1:
Moghe discloses a control apparatus (device 200) for an own vehicle (vehicle 160 which is an electric vehicle) that drives using electric power that is stored in a storage battery (local battery 456) (see at least: Moghe, Paragraphs [0021], [0027], [0054], [0060]), the control apparatus comprising:
a processor (processor 220) programmed to (see at least: Moghe, Paragraphs [0027], [0029], [0060], [0101]): 
charge the storage battery with electric power supplied from a power supply apparatus (e.g., ground-based charging coil 164) provided outside of the own vehicle via a power receiving unit (vehicle-based charging coil 162) provided in the own vehicle (see at least: Moghe, Paragraphs [0021], [0025], [0031], [0051]);
control the own vehicle to make the own vehicle automatically exit a power supply position of the power supply apparatus when charging of the storage battery is ended (see at least: Moghe, Paragraphs [0059], [0099], [0105]);
determine whether a predetermined charging completion condition is met (see at least: Moghe, Paragraphs [0059], [0099], [0102]-[0103]; wherein the predetermined charging completion condition is reaching a fully charged condition);
determine whether an exit condition that differs from the charging completion condition is met (see at least: Moghe, Paragraphs [0059], [0099], [0102]-[0103], [0106]; wherein the exit condition includes one of reaching a partial charge condition or an end of an allocated scheduled time during which partial charging was performed);
acquire information related to a waiting vehicle that is awaiting power supply (see at least: Moghe, Paragraphs [0022], [0034], [0058], [0061]-[0062], [0068], [0081], [0083], [0100], [0102], and Fig. 5);
determine that the exit condition is met when at least a prescribed amount of time elapses after the own vehicle is parked in the power supply position (see at least: Moghe, Paragraphs [0059], [0099], [0102]-[0103], [0105]-[0106]); and 
end charging of the storage battery when the charging completion condition is determined to be met or when the exit condition is determined to be met (see at least: Moghe, Paragraphs [0059], [0099], [0105]-[0106]).
Cumulatively, Moghe discloses scheduling and assigned the prescribed amount of time for the exit condition based on one or more other vehicles requesting charging (see at least: Moghe, Paragraphs [0059], [0099]-[0100], [0102], and Fig. 5 showing that the one or more other vehicles requesting charging include one or more waiting vehicles which is/are in queue).  Moghe, however, does not appear explicit with regards to the limitation set the exit condition to shorten the prescribed amount of time when the waiting vehicle is determined to be present, compared to when the waiting vehicle is determined not to be present, based on the acquired information related to the waiting vehicle.  Similar to Moghe, Solomon teaches an invention directed to generating and managing community sharing and queuing for electric vehicle charging stations (see at least: Solomon, Abstract).  Solomon teaches: set the exit condition (completion of a charging session that is limited rather than allowing a vehicle to be fully charged) to shorten the prescribed amount of time (charging session time period) when the waiting vehicle is determined to be present, compared to when the waiting vehicle is determined not to be present, based on the acquired information related to the waiting vehicle (see at least: Solomon, Paragraphs [0034], [0040], [0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Solomon in the invention of Moghe.  The claim would have been obvious because a particular known technique of accounting for a waiting vehicle when setting a charging session time for a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Solomon because it would have allowed for better managing and queuing charging stations thereby satisfying demands of charging stations and reducing difficulty of vehicle owners/operators in locating charging stations (see at least: Solomon, Paragraphs [0005], [0025]).  It is noted that such a motivation would be consistent with the underlying benefits of the invention of Moghe with regards to optimum scheduling of vehicle charging thereby assisting in the proliferation of electric vehicles and allowing more vehicles to receive a sufficient charge (see at least: Moghe, Paragraphs [0094], [0110]).  

Regarding Claim 3:
Modified Moghe teaches the control apparatus according to claim 1, the processor is further programmed to:
set the exit condition to shorten the prescribed amount of time when more waiting vehicles are present, compared to when fewer waiting vehicles are present, based on the acquired information related to the waiting vehicle (see at least: Solomon, Paragraph [0066]; also see at least: Moghe, Paragraphs [0022], [0034], [0058], [0061]-[0062], [0068], [0081], [0083], [0100], [0102] with regards to acquiring information related to at least one waiting vehicle).

Regarding Claim 4:
Modified Moghe teaches the control apparatus according to claim 3, the processor is further programmed to:
move the own vehicle to the power supply position again after elapse of a predetermined amount of time from when the own vehicle is made to exit the power supply position as a result of the exit condition being met (see at least: Moghe, Paragraphs [0059], [0092], [0105]-[0106]; wherein the predetermined amount of time can include the scheduled charging time assigned to another vehicle that is charged between the two charging sessions of the own vehicle, or can include a time based on a scheduled or expected pick-up of the own vehicle - see at least: Moghe, Paragraphs [0078], [0106]); and
resume charging after the own vehicle is moved to the power supply position again (see at least: Moghe, Par 105-106).

Regarding Claim 8:
Modified Moghe teaches the control apparatus according to claim 1, wherein the processor is further programmed to: determine that the exit condition is met when an exit command is issued from the power supply apparatus (see at least: Moghe, Paragraphs [0059], [0101]-[0106].  Also see at least: Solomon, Paragraphs [0040], [0104], [0114]).

Regarding Claim 9:
Modified Moghe teaches the control apparatus according to claim 1, wherein: the power receiving unit is supplied electric power from the power supply apparatus in a contactless manner (see at least: Moghe, Paragraph [0021], [0051]).

Regarding Claim 10:
Modified Moghe teaches the control apparatus according to claim 1, wherein the processor is further programmed to:
automatically move the own vehicle to the power supply position again after elapse of a predetermined amount of time from when the own vehicle is made to exit the power supply position as a result of the exit condition being met (see at least: Moghe, Paragraphs [0059], [0092], [0105]-[0106]; wherein the predetermined amount of time can include the scheduled charging time assigned to another vehicle that is charged between the two charging sessions of the own vehicle, or can include a time based on a scheduled or expected pick-up of the own vehicle - see at least: Moghe, Paragraphs [0078], [0106]); and
resume charging after the own vehicle is moved to the power supply position again (see at least: Moghe, Par 105-106).

Regarding Claim 12:
Modified Moghe teaches the control apparatus according to claim 1, wherein the processor is further programmed to: determine that the exit condition is met when a state-of-charge of the storage battery is in a target state (see at least: Moghe, Paragraphs [0099], [0102]-[0103]).

Regarding Claim 15:
Modified Moghe teaches the control apparatus according to claim 1, wherein: the power receiving unit is supplied electric power from the power supply apparatus in a contactless manner (see at least: Moghe, Paragraph [0021], [0051]).

Regarding Claim 16:
Moghe discloses a control method for an own vehicle (vehicle 160 which is an electric vehicle) that drives using electric power that is stored in a storage battery (local battery 456) (see at least: Moghe, Abstract, Paragraphs [0021], [0027], [0054], [0060], and Fig. 8), the control method comprising:
charging the storage battery with electric power supplied from a power supply apparatus (e.g., ground-based charging coil 164) provided outside of the own vehicle via a power receiving unit (vehicle-based charging coil 162) provided in the own vehicle (see at least: Moghe, Paragraphs [0021], [0025], [0031], [0051]);
controlling an own vehicle to make the own vehicle automatically exit a power supply position of the power supply apparatus when charging of the storage battery is ended (see at least: Moghe, Paragraphs [0059], [0099], [0105]);
determining whether a predetermined charging completion condition is met (see at least: Moghe, Paragraphs [0059], [0099], [0102]-[0103]; wherein the predetermined charging completion condition is reaching a fully charged condition);
determining whether an exit condition that differs from the charging completion condition is met (see at least: Moghe, Paragraphs [0059], [0099], [0102]-[0103], [0106]; wherein the exit condition includes one of reaching a partial charge condition or an end of an allocated scheduled time during which partial charging was performed);
acquiring information related to a waiting vehicle that is awaiting power supply (see at least: Moghe, Paragraphs [0022], [0034], [0058], [0061]-[0062], [0068], [0081], [0083], [0100], [0102], and Fig. 5);
determining that the exit condition is met when at least a prescribed amount of time elapses after the own vehicle is parked in the power supply position (see at least: Moghe, Paragraphs [0059], [0099], [0102]-[0103], [0105]-[0106]); and 
ending charging of the storage battery when the charging completion condition is determined to be met or when the exit condition is determined to be met (see at least: Moghe, Paragraphs [0059], [0099], [0105]-[0106]).
Cumulatively, Moghe discloses scheduling and assigned the prescribed amount of time for the exit condition based on one or more other vehicles requesting charging (see at least: Moghe, Paragraphs [0059], [0099]-[0100], [0102], and Fig. 5 showing that the one or more other vehicles requesting charging include one or more waiting vehicles which is/are in queue).  Moghe, however, does not appear explicit with regards to setting the exit condition to shorten the prescribed amount of time when the waiting vehicle is determined to be present, compared to when the waiting vehicle is determined not to be present, based on the information acquired.  Similar to Moghe, Solomon teaches an invention directed to generating and managing community sharing and queuing for electric vehicle charging stations (see at least: Solomon, Abstract).  Solomon teaches setting the exit condition (completion of a charging session that is limited rather than allowing a vehicle to be fully charged) to shorten the prescribed amount of time (charging session time period) when the waiting vehicle is determined to be present, compared to when the waiting vehicle is determined not to be present, based on the acquired information related to the waiting vehicle (see at least: Solomon, Paragraphs [0034], [0040], [0066]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Solomon in the invention of Moghe.  The claim would have been obvious because a particular known technique of accounting for a waiting vehicle when setting a charging session time for a vehicle was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Solomon because it would have allowed for better managing and queuing charging stations thereby satisfying demands of charging stations and reducing difficulty of vehicle owners/operators in locating charging stations (see at least: Solomon, Paragraphs [0005], [0025]).  It is noted that such a motivation would be consistent with the underlying benefits of the invention of Moghe with regards to optimum scheduling of vehicle charging thereby assisting in the proliferation of electric vehicles and allowing more vehicles to receive a sufficient charge (see at least: Moghe, Paragraphs [0094], [0110]).  

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (US 2019/0202304 A1) in view of Solomon et al. (US 2015/0202975 A1) (hereinafter referred to as ‘modified Moghe’) as applied to claims 4 and 1, respectively, above, and further in view of Failing (U.S. Patent Application Publication 2011/0298422 A1), based on the claim language as best understood by the Examiner.

Regarding Claim 5:
Modified Moghe teaches the control apparatus according to claim 4, but does not appear explicit in that the processor is further programmed to:
acquire information related to an abnormality in the power supply apparatus;
acquire information related to the abnormality in the own vehicle, wherein
determine that the exit condition is met when the abnormality is determined to have occurred in the power supply apparatus based on the acquired information related to the abnormality of the power supply apparatus or the abnormality is determined to have occurred in the own vehicle based on the acquired information related to the abnormality in the own vehicle; and
move the own vehicle to another power supply position and resume charging when the abnormality is determined to have occurred in the power supply apparatus, and move the own vehicle to a predetermined parking position and does not resume charging when the abnormality is determined to have occurred in the own vehicle.
Modified Moghe teaches an invention with multiple ground based charging coils in a parking lot for a vehicle to interface with in order to charge the vehicle; and further teaches an invention that determines, based on a variety of possible conditions, that the charging of a vehicle should end, and that the vehicle should be moved away from the charging location. Similarly, Failing teaches an invention for charging a vehicle using a variety of charging interfaces that charge the vehicle to a desired power level (see at least: Failing, Paragraphs [0006]). Failing also teaches that if a problem occurs during charging that interrupts the energy transfer (charging), executing a service routine to determine the cause of the problem, and, should the problem be unable to be corrected, determining if there are any other energy transfer interfaces available and, if so, confirming their operability and resuming charging using the available other energy transfer interface.  As such, Failing teaches the limitations:
acquire information related to an abnormality in the power supply apparatus (see at least: Failing, Paragraph [0100]);
acquire information related to the abnormality in the own vehicle (see at least: Failing, Paragraph [0102]), wherein
determine that the exit condition is met when the abnormality is determined to have occurred in the power supply apparatus based on the acquired information related to the abnormality of the power supply apparatus or the abnormality is determined to have occurred in the own vehicle based on the acquired information related to the abnormality in the own vehicle (see at least: Failing, Paragraph [0716]); and
resume charging when the abnormality is determined to have occurred in the power supply apparatus by using an alternate energy transfer interface when said alternate energy transfer interface is available (see at least: Failing, Paragraphs [0718]-[0723], [0726], [0738]-[0739]), and to disable a vehicle-side charging interface when the abnormality is determined to have occurred in the own vehicle and not resume charging when there are no other interfaces available for charging the vehicle (see at least: Failing, Paragraphs [0102], 0724], [0733], [0738]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Failing in the invention of modified Moghe such that the problem detection and resolution technique were implemented as part of the invention of modified Moghe during vehicle charging. For example, when the own vehicle comprised a single available charging interface (coil 162), as exemplified in Moghe, Fig. 3C, and said available charging interface was disabled due to an abnormality on the vehicle-side, with no other available vehicle-side charging interfaces, then the charging process would have concluded and would not be resumed.  Whereas, if the own vehicle included additional or alternative charging interface types as taught by Failing, or if the abnormality was on the power supply apparatus-side, then the own vehicle would have been moved to a different available charging location (e.g., charging station 164c as exemplified in Fig. 3C of Moghe, or to a different type of charging station as taught by Failing).  As such, the combination of modified Moghe and Failing teaches that if a problem occurs in a vehicle component to conclude energy transfer and move the vehicle to a non-charging spot, and that if a problem occurs in a component of the power supply apparatus, to search for available other energy transfer interfaces and resume charging at the location of said other interface. A person of ordinary skill in the art would have been motivated to incorporate the teachings of Failing because it would have allowed for the investigation, improvement, and correction, if possible, of the cause of the interrupt of energy transfer between the power supply apparatus and the own vehicle (see at least: Failing, Paragraph [0718]), thereby increasing safety (see at least: Failing, Paragraph [0113]).  Accordingly, the combination as outlined above would have taught the limitation move the own vehicle to another power supply position and resume charging when the abnormality is determined to have occurred in the power supply apparatus because modified Moghe teaches autonomously moving vehicles during staged charging within the charging area or parking lot (see at least: Moghe, Paragraphs [0050], [0059], [0104]-[0106]), and move the own vehicle to a predetermined parking position and does not resume charging when the abnormality is determined to have occurred in the own vehicle because modified Moghe teaches that when a charging session is terminated, the own vehicle is moved to a predetermined parking position (see at least: Moghe, Paragraphs [0050], [0059], [0105], [0107]). 

Regarding Claim 6:
Modified Moghe teaches the control apparatus according to claim 5, wherein the processor is further programmed to: determine that the exit condition is met when a state-of-charge of the storage battery is in a target state (see at least: Moghe, Paragraphs [0099], [0102]-[0103]).

Regarding Claim 11:
Modified Moghe teaches the control apparatus according to claim 1,
acquire information related to an abnormality in the power supply apparatus;
acquire information related to the abnormality in the own vehicle, wherein
determine that the exit condition is met when the abnormality is determined to have occurred in the power supply apparatus based on the acquired information related to the abnormality of the power supply apparatus or the abnormality is determined to have occurred in the own vehicle based on the acquired information related to the abnormality in the own vehicle; and
move the own vehicle to another power supply position and resumes charging when the abnormality is determined to have occurred in the power supply apparatus, and move the own vehicle to a predetermined parking position and does not resume charging when the abnormality is determined to have occurred in the own vehicle.
Modified Moghe teaches an invention with multiple ground based charging coils in a parking lot for a vehicle to interface with in order to charge the vehicle; and further teaches an invention that determines, based on a variety of possible conditions, that the charging of a vehicle should end, and that the vehicle should be moved away from the charging location. Similarly, Failing teaches an invention for charging a vehicle using a variety of charging interfaces that charge the vehicle to a desired power level (see at least: Failing, Paragraphs [0006]). Failing also teaches that if a problem occurs during charging that interrupts the energy transfer (charging), executing a service routine to determine the cause of the problem, and, should the problem be unable to be corrected, determining if there are any other energy transfer interfaces available and, if so, confirming their operability and resuming charging using the available other energy transfer interface.  As such, Failing teaches the limitations:
acquire information related to an abnormality in the power supply apparatus (see at least: Failing, Paragraph [0100]);
acquire information related to the abnormality in the own vehicle (see at least: Failing, Paragraph [0102]), wherein
determine that the exit condition is met when the abnormality is determined to have occurred in the power supply apparatus based on the acquired information related to the abnormality of the power supply apparatus or the abnormality is determined to have occurred in the own vehicle based on the acquired information related to the abnormality in the own vehicle (see at least: Failing, Paragraph [0716]); and
resumes charging when the abnormality is determined to have occurred in the power supply apparatus by using an alternate energy transfer interface when said alternate energy transfer interface is available (see at least: Failing, Paragraphs [0718]-[0723], [0726], [0738]-[0739]), and to disable a vehicle-side charging interface when the abnormality is determined to have occurred in the own vehicle and not resume charging when there are no other interfaces available for charging the vehicle (see at least: Failing, Paragraphs [0102], 0724], [0733], [0738]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Failing in the invention of modified Moghe such that the problem detection and resolution technique were implemented as part of the invention of modified Moghe during vehicle charging. For example, when the own vehicle comprised a single available charging interface (coil 162), as exemplified in Moghe, Fig. 3C, and said available charging interface was disabled due to an abnormality on the vehicle-side, with no other available vehicle-side charging interfaces, then the charging process would have concluded and would not be resumed.  Whereas, if the own vehicle included additional or alternative charging interface types as taught by Failing, or if the abnormality was on the power supply apparatus-side, then the own vehicle would have been moved to a different available charging location (e.g., charging station 164c as exemplified in Fig. 3C of Moghe, or to a different type of charging station as taught by Failing).  As such, the combination of modified Moghe and Failing teaches that if a problem occurs in a vehicle component to conclude energy transfer and move the vehicle to a non-charging spot, and that if a problem occurs in a component of the power supply apparatus, to search for available other energy transfer interfaces and resume charging at the location of said other interface. A person of ordinary skill in the art would have been motivated to incorporate the teachings of Failing because it would have allowed for the investigation, improvement, and correction, if possible, of the cause of the interrupt of energy transfer between the power supply apparatus and the own vehicle (see at least: Failing, Paragraph [0718]), thereby increasing safety (see at least: Failing, Paragraph [0113]).  Accordingly, the combination as outlined above would have taught the limitation move the own vehicle to another power supply position and resumes charging when the abnormality is determined to have occurred in the power supply apparatus because modified Moghe teaches autonomously moving vehicles during staged charging within the charging area or parking lot (see at least: Moghe, Paragraphs [0050], [0059], [0104]-[0106]), and move the own vehicle to a predetermined parking position and does not resume charging when the abnormality is determined to have occurred in the own vehicle because modified Moghe teaches that when a charging session is terminated, the own vehicle is moved to a predetermined parking position (see at least: Moghe, Paragraphs [0050], [0059], [0105], [0107]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cun (US 2015/0321570 A1) teaches an electric vehicle charging control system in which a charging time assigned to a vehicle is dependent on the presence of one or more waiting vehicles at a charging station such that congestion at public charging stations is reduced (see at least: Cun, Paragraphs [0015]).  Cun teaches reducing the charging time and finish charging sooner when a congestion situation exists at the charging station (see at least: Cun, Paragraphs [0017], [0046], [0048]-[0049], [0054]),  
Taguchi (US 2010/0268411) is pertinent because it teaches a charge monitor apparatus that allows for the input of a variety of different types of conditions for the desired condition to end charging of a vehicle.
Haneda (US 2019/0275898) is pertinent because it teaches a charging system for vehicles that instructs vehicles which have completed being charged to move to a particular position or area and has designated waiting areas.
Halker (US 2015/0278038) is pertinent because it teaches a system and method for determining a fault in a wireless charging system and performing one or more system fault responses based on the fault.
Gruzen (US 2018/0118045) is pertinent because it teaches a vehicle charger network that stops the charger based on one or more of a variety of different scenarios including a fully charged state, a specific SOC, charging duration, and an error condition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669